DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 23 June 2022 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant argues that “Applicant notes that Hashimoto appears to disclose a straddle type vehicle having a non-directional front antenna 33 and a rear antenna 37 with a directivity in a rearward direction relative to the straddle type vehicle (Fig. 3). This antenna arrangement appears to be specialized for an Intelligent Transport System (ITS) communication that differs from C-ITS. (see Hashimoto, paragraph [0001]). Since the ITS does not require real-time performance, there is no need to obtain information in a wide-angle range by the front antenna as compared with information obtained by forward directivity. The front antenna 33 of Hashimoto appears to function as a non- directional antenna having wide-angle transmission/reception characteristics. The front antenna 33 appears to perform road-to-vehicle communication with roadside infrastructure and vehicle-to-vehicle communication with an oncoming vehicle.”
The Examiner cannot concur with the Applicant, as the limitation in question is a use limitation. The recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)  See MPEP 2114.II. Applicant acknowledges Hashimoto is used for a similar purpose (ITS, [0001]) and has not shown how structurally Hashimoto would not be able to perform this function. As a stated limitation in the claim previously, Hashimoto’s front antenna has “directivity in the front side of the straddle type vehicle” ([0065], reception sensitivity of electromagnetic waves uniform all around a horizontal plane). Applicant’s front antenna may perform better for the intended use, but that is immaterial to whether Hashimoto’s disclosure is within the claimed scope.
Therefore, the rejection stands.
Further, Examiner has added a second rejection of claims 1, 2, 4, and 5 under 35 U.S.C. 103, the details of which are below.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, and 5 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hashimoto (U.S. Patent Application No. 20160013545), hereinafter known as Hashimoto.
Regarding claim 1, Hashimoto discloses (Figs. 1-11) a straddle type vehicle (see Fig. 1) that comprises a front antenna (33) configured to be capable of transmitting/receiving a wireless signal of a predetermined frequency band ([0065]) and arranged closer to a front side than a seating portion on which a rider can sit (see Fig. 1), and a rear antenna (37) configured to be capable of transmitting/receiving a wireless signal of the predetermined frequency band ([0066]) and arranged closer to a rear side than the seating portion (see Fig. 1), the front antenna is used for communicating in cooperative intelligent transport systems ([0001] indicates the front antenna is capable of being used for this purpose), the straddle type vehicle further comprising: a headlight unit (27) configured to emit light toward the front side ([0064]); and a meter unit (not shown, part of 29), wherein the front antenna has directivity in the front side of the straddle type vehicle ([0065]), wherein the front antenna is arranged at a position closer to a lower side than an upper end of the meter unit and is arranged at a position closer to an upper side than a lower end of the headlight unit (see Fig. 1), and wherein the front antenna is shaped like a flat plate (see Fig. 1) and is arranged along a surface on a vehicle rear side of a front panel (25, [0065]) which forms a front cover of the straddle type vehicle in a side view of the straddle type vehicle (see Fig. 1).
In the alternative, Hashimoto teaches the limitations of claim 1 above explicitly, except that the front antenna is used for communicating in cooperative intelligent transport systems.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the front antenna operable for communicating in cooperative intelligent transport systems, since it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) Enabling an antenna system for use with a known communication technique is within the knowledge of a skilled artisan and does not require any structural differences to the front antenna.
	Regarding claim 2, Hashimoto further discloses (Figs. 1-11) wherein the front antenna is supported by the front panel via an antenna support stay (35) arranged on the front panel ([0065]).
Regarding claim 4, Hashimoto further discloses (Figs. 1-11) wherein the antenna support stay supports the front antenna in a state in which the front antenna is spaced apart from the front panel with a gap arranged between the front panel and the front antenna (see Fig. 1).
	Regarding claim 5, Hashimoto further discloses (Figs. 1-11) wherein the front antenna is positioned closer to the front side than a rear end of the headlight unit of the straddle type vehicle in a longitudinal direction of the vehicle (see Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto.
Regarding claim 3, Hashimoto teaches the limitations of claim 1, and further teaches (Figs. 1-11) a plate support stay (61) arranged at a lower end portion of a cowl member configured to form the back cover of the straddle type vehicle (see Fig. 7); a plate attachment portion (front of 61) formed on a front end portion of the plate support stay (see Fig. 7); and a license plate (30) attached to the plate attachment portion ([0091]), wherein the back antenna is arranged at a position closer to the upper side than the license plate (see Fig. 7).
Hashimoto does not teach the license plate is attached to the front cover.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to attach a license plate to the front of the straddle type vehicle of Hashimoto, since it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) Putting a license plate on the front of the vehicle makes it identifiable from the front as well as the rear.
Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MUNOZ whose telephone number is (571)270-1957. The examiner can normally be reached M-F 9 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL MUNOZ/Primary Examiner, Art Unit 2896